DYKMAN, J.
This case comes here upon a writ of certiorari to obtain a review of the proceedings of the defendant, as police -commissioner of the city of Brooklyn, in dismissing the relator from the office of patrolman in that city. The specific charge against the relator was intoxication, and two witnesses testified to the fact, ¡and he himself admitted that he had taken three or four drinks during the day. The decision of the commissioner is sustained by the decision of the court of appeals in the case of People ex rel. Masterson v. French, 110 N. Y. 496, 18 N. E. 133, which was a case much like this; and the law of that case was not modified by the subsequent case of People ex rel. Hogan v. French, (N. Y. App.) 23 N. E. 1058. A wide range of power and discretion is vested in the commissioner in this class of cases, and his decisions depend so much upon the facts in each case that appellate tribunals will not interfere except in plain cases of erroneous determinations. This is not such a case, and the proceedings should be affirmed, without costs. All concur.